Detailed Action

►	The applicant's amendment in response to the restriction requirement filed 31 DEC 2020 has been entered. Claims 2-14 were canceled and new Claims 15-24 were added. The amendment obviates the need for the restriction requirement as all of the claims are now directed to a method classified in at least C12Q 1/68 and/or C12N 15/1065. 


► 	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objection

►	Claim 24 is objected to because of the following informalities: See the MPEP @ 608.01(m). “Each claim  begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  In the instant case a period is not recited .  Appropriate correction is required.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claims 1 is unclear because it is what is intended by the phrase “overlapping sequences”. It is not clear if these overlapping sequences are complementary or identical in sequence. This is not conventional terminology used in the art. Furthermore the specification fails to define  what is intended by this terminology and, as such, it is unclear as to the metes and bounds intended. Clarification is required.


Claims Allowable over the prior art of record

►	Claim(s) 1 and 15 and 19 are deemed allowable over the prior art of record in light of the limitation(s) which reads “ the tagging polynucleotides comprise a palindromic sequence configured to self-hybridize into a double stranded segment wherein the double-stranded segment comprises a restriction site,”.  The closest prior art discovered during the search and Examination was considered to be Meyer et al. [Nucleic Acids Research 35(15) : e97 (2007) – hereinafter “Meyer”].


NON-Statutory Obviousness-type Double Patenting

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

►	Claim 1 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,277,584 (2019) – hereinafter “US – 584’”.  	 

Although the conflicting claims are not identical, they are not 
patentably distinct from each other. The granting of a patent on Claims 1, in the instant  application would improperly extend “the right to exclude” previously granted on Claims 1-7 in US – 584’

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

18-19 APR 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners via Global Dossier.
Considered the Search Report and Written Opinion in PCT/US2014/106673

CPC Searched : C12Q 1/68 ; C12Q 1/6869 ;  C12N 15/1065 
  
Planned Search 

Search terms:

All Inventor(s) e.g. Emerick M?/au 

nucleic or DNA or RNA or miRNA
sequencing 
tagging or indexiing


►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon consideration of the IDS(s) filed 01 FEB 2019 ;  01 AUG 2019 and/or 26 AUG 2020